EXHIBIT 10.2


COMPUTER SCIENCES CORPORATION
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN No. 2
 
AND SUMMARY PLAN DESCRIPTION
 
Effective as of December 3, 2007
 
 
ARTICLE I
 
 Purpose
 
The purpose of this Computer Sciences Corporation Supplemental Executive
Retirement Plan No. 2 (“SERP No. 2”) is to provide retirement benefits to
designated officers and key executives of Computer Sciences Corporation (the
“Company”).  This document is also intended to constitute the Summary Plan
Description for this SERP No. 2.
 
It is intended that this SERP No. 2 be a plan “for a select group of management
or highly compensated employees” as set forth in Section 201(2), 301(a)(3) and
401(a)(1) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), and is not intended to comply with the requirements of Section 401(a)
of the Internal Revenue Code of 1986, as amended (“Code”).  This SERP No. 2 is
intended to reflect the provisions of Section 409A of the Code, and shall be
interpreted accordingly.
 
Subject to Article X hereof, benefits under this SERP No. 2 shall be payable
solely from the general assets of the Company and no Participant or other person
shall be entitled to look to any source for payment of such benefits other than
the general assets of the Company.
                                  
ARTICLE II
 
Effective Date
 
    This SERP No. 2 was effective as of October 28, 2007, and is hereby amended
and restated effective as of December 3, 2007.  This SERP No. 2 is a successor
plan to the Computer Sciences Corporation Supplemental Executive Retirement Plan
(“SERP No. 1”), except with respect to the Part A Excess Benefit and Part B
Excess Benefit provided for under SERP No. 1.  Participants in this SERP No. 2
shall not be entitled to any benefits under SERP No. 1.
 
ARTICLE III
 
Participants
 
No person shall be a Participant in this SERP No. 2 unless (a) such individual
is specifically designated as such by the Compensation Committee of the Board of
Directors of the Company (the “Committee”) and (b) such individual has consented
to be governed by the terms of this SERP No. 2 by execution of a written
instrument in form satisfactory to the Committee.
 
ARTICLE IV
 
SERP No. 2 Benefits
 
(a)  A Participant who has a “separation from service” (as defined under Section
409A of the Internal Revenue Code of 1986, as amended (the “Code”)) for any
reason from the Company (“Separation from Service”) on or after attaining age
sixty-two (62) with at least twelve (12) years of Continuous Service shall
receive a monthly amount (the “SERP No. 2 Benefit”) equal to (i) one-twelfth
(1/12) of fifty percent (50%) of the Participant’s Final Average Pay (as defined
below), minus (ii) the Participant’s Other Company-Provided Defined Benefit
Offset (as defined below).
 
(b)  A Participant’s “Other Company-Provided Defined Benefit Offset” is equal to
the amount that the Participant is entitled to receive on a periodic basis, for
life (calculated on a monthly basis, regardless of the actual form of payment of
the benefit), from governmental or private pension or defined benefit pension
plans or similar vehicles, whether or not maintained within the United States
(collectively, the “Defined Benefit Plans”), but only to the extent attributable
to contributions or funding by the Company or any of its affiliates.
 
(c)  The “Defined Benefit Plans” shall include, without limitation, the U.S.
Social Security System, the Computer Sciences Corporation Pension Plan (the
“Pension Plan”), the Computer Sciences Corporation Excess Plan (the “Excess
Plan”) and any similar governmental or private pension plan or program
maintained outside of the United States.  If a Participant participates or has
participated in the U.S. Social Security System, the Pension Plan and the Excess
Plan, but no other Defined Benefit Plans, then the Participant’s Other
Company-Provided Defined Benefit Offset would be equal to the sum of (1) the
Social Security Offset (as defined below), plus (2) the monthly amount that the
Participant is entitled to receive as a single life annuity under the Pension
Plan, determined as of the date the Participant is first eligible to commence
benefits under the Pension Plan, plus (3) any monthly benefit that the
Participant is entitled to receive as a single life annuity under Appendix M or
Appendix N of the Pension Plan, determined as of the date the Participant is
first eligible to commence benefits under the Pension Plan, plus (4) the monthly
amount the Participant is entitled to receive under the Excess Plan, determined
as of the date the Participant is first eligible to commence benefits under the
Pension Plan.
 
(d)  Payment of the SERP No. 2 Benefit shall commence on the first day of the
calendar month that is on or immediately after a Participant’s Separation from
Service date, subject to Article XXII hereof.  The SERP No. 2 Benefit shall be
paid monthly in the form of a life annuity.
 
(e)  A Participant who has a Separation from Service prior to attaining age
sixty-two (62) shall only receive the SERP No. 2 Benefit if he or she is
entitled to an early retirement benefit pursuant to Article V, a pre-retirement
death benefit pursuant to Article VII or a disability benefit pursuant to
Article VIII.  The SERP No. 2 Benefit will be proportionately reduced pursuant
to paragraph (g) below if the Participant has a Separation from Service prior to
attaining age sixty-two (62) and/or with fewer than twelve (12) years of
Continuous Service.
 
(f)  For purposes of this SERP No. 2, the “Social Security Offset” is an amount
equal to 50% of the primary monthly social security benefit paid or payable to
the Participant at the time benefits commence under this SERP No. 2, whether or
not the Participant is denied social security benefits because of other income
or voluntarily forgoes social security income.  However, where a Participant
commences to receive benefits under this SERP No. 2 prior to attaining the
minimum age (the “Minimum Social Security Age”) at which he will be entitled to
commence receiving social security benefits (currently age sixty-two (62)), the
Social Security Offset will equal 50% of the amount of social security benefits
it is estimated the Participant would be entitled to receive monthly upon
attainment of the Minimum Social Security Age.  This estimated social security
benefit will be calculated based on the Participant’s compensation through his
Separation from Service date as though he were the Minimum Social Security Age
on such date, and in accordance with social security rules in effect at the time
of his Separation from Service.
 
(g)  The term “Final Average Pay” means the sum of (i) the average annual base
salary earned by a Participant during the Highest 3 Fiscal Years (as defined
below), plus (ii) the lesser of (1) the average annual bonus (not including any
long-term incentive or other type of special compensation) earned by a
Participant during the Highest 3 Fiscal Years or (2) the Bonus Cap (as defined
below) multiplied by the average annual base salary rate in effect on the last
day of each of the Highest 3 Fiscal Years.  The term “Highest 3 Fiscal Years”
means the three (3) fiscal years during the Last 5 Fiscal Years in which a
Participant’s Compensation (as defined below) was the highest (as compared to
the other of the Last 5 Fiscal Years).  The term “Compensation” means the base
salary and annual bonus earned by a Participant exclusive of overtime, long-term
incentive or any other type of special compensation.  The term “Last 5 Fiscal
Years” means the last five (5) fiscal years of the Company which end on or prior
to the date of a Participant’s Separation from Service and for which the
Participant's annual bonus is determined on or prior to such Separation from
Service date.  The “Bonus Cap” shall  initially be equal to 100%, subject to
increase (but not decrease) by resolution of the Committee.
 
(h)  Unless otherwise determined in writing with respect to a Participant by the
Committee, the term “Continuous Service” means the period of service without
interruption of a person commencing as of the date of hire of such person by the
Company and ending on the date of Separation from Service.
 
(i)  If a Participant has a Separation from Service prior to attaining age
sixty-two (62) or with fewer than twelve (12) years of Continuous Service, then
the Participant’s SERP No. 2 Benefit (i) shall be proportionately reduced by
five percent (5%) for each year under age sixty-two (62), unless the
Participant’s age plus years of Continuous Service equals or exceeds 85, in
which case the SERP No. 2 Benefit shall be proportionately reduced by two and
one half percent (2.5%) for each year under age sixty-two (62), and (ii)  shall
be further reduced by 1/12 for each year under twelve (12) years of Continuous
Service, pro-rated, in each case, on a completed-months basis.
 
By way of example, assume that a Participant has a Separation from Service at
age sixty-one (61) and four (4) completed months, with ten (10) years and one
(1) completed month of Continuous Service.  Assume further that the Participant
has Final Average Pay of $800,000 and Other Company-Provided Defined Benefit
Offset of $12,000 per month.  The monthly benefit determined under this Article
IV would be equal to $21,333 (one-twelfth (1/12) of fifty percent (50%) of
$800,000, or $33,333, minus $12,000), reduced by 3.33% (1/12 of 5% for each of
the eight months under age sixty-two (62)) to $20,623, and further reduced by
15.97% (1/12 of 1/12 for each of the twenty-three (23) months under twelve (12)
years of Continuous Service) to $17,330.
 
(j)  Unless expressly determined to the contrary in writing by the Committee, no
period of service completed by a person after attainment of age sixty five (65)
and no adjustment to any person’s Compensation which occurs after attainment of
age sixty five (65) shall be taken into account in computing benefits hereunder.
 
ARTICLE V
 
Early Retirement Benefits
 
A Participant whose Separation from Service occurs prior to attaining age
sixty-two (62), but on or after attaining age fifty-five (55), and who, at the
time of such Separation from Service, has at least 10 years of Continuous
Service will be entitled to an early retirement benefit under this SERP No. 2,
payable monthly as calculated in accordance with the provisions of Article IV.
 
ARTICLE VI
 
Form of Benefit Payments
 
Except as provided in Articles VIl and XI, benefits payable based on the
calculations in Article IV shall be paid monthly for the life-time of the
Participant.  Except as provided in Articles VIl and XI, if the Participant is
married at the time payment of the SERP No. 2 Benefit commences, then, upon the
death of the Participant, the individual who was the Participant’s spouse at the
time payment of the SERP No. 2 Benefit commenced shall be paid, for the lifetime
of such spouse, a SERP No. 2 Benefit equal to fifty percent (50%) of the
Participant’s SERP No. 2 Benefit.
 
ARTICLE VII
 
Pre-Retirement Death Benefits
 
In the event of the death of a Participant while employed by the Company, the
Participant’s designated beneficiary or spouse at the time of death, as
applicable, shall be entitled to the greater of (as determined by the
Administrator on an actuarial equivalence basis at the time of the Participant’s
death):
 
(a)  a lump sum death benefit in an amount equal to two (2) times the
Participant’s annual base salary rate as in effect at the time of the
Participant’s death, payable within thirty (30) days of the Participant’s death
to the Participant’s designated beneficiary or, if no such beneficiary is then
living or no such beneficiary can be located, to the Participant’s estate’; or
 
(b)  the Participant’s spouse shall receive the spousal benefit described in
Article VI above, calculated as of the date of Participant’s death.
 
In the event a Participant is not married at the time of Participant’s death, a
lump sum pre-retirement death benefit shall be payable in accordance with
paragraph (a) above.
 
ARTICLE VIII
 
Disability Benefits
 
A disability benefit is payable under this SERP No. 2, as follows:
 
(a)  If a Participant has a Separation from Service by reason of Permanent
Disability (as hereinafter defined) prior to attaining age sixty-two (62), then
the Participant shall, subject to Article XXII, commence to receive a benefit
under Article IV, as calculated thereunder as of the Separation from Service
date.
 
(b)  “Permanent Disability” means the inability to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death or which has lasted or can
be expected to last for a continuous period of not less than twelve (12) months,
unless a different definition applies for a Participant in an employment
agreement approved by the Committee, in which case that different definition
shall also apply to this SERP No. 2.  The Participant shall not be deemed to
have a Permanent Disability until proof of the existence thereof shall have been
furnished to the Board of Directors of the Company in such form and manner, and
at such times, as the Board of Directors may require.  Any determination by the
Board of Directors of the Company that the Participant does or does not have a
Permanent Disability shall be final and binding upon the Company and the
Participant.
 
ARTICLE IX
 
Right to Amend, Modify, Suspend or Terminate Plan
 
By action of the Company’s Board of Directors, the Company may amend, modify,
suspend or terminate this SERP No. 2 without further liability to any employee
or former employee or any other person.  Notwithstanding the preceding sentence,
this SERP No. 2 may not be amended, modified, suspended or terminated as to a
Participant with respect to benefits already accrued without the express written
consent of such Participant.  Notwithstanding anything herein to the contrary,
termination of this SERP No. 2 shall not be a distribution event for any
benefits provided hereunder unless permitted under Section 409A of the Code
without the imposition of any additional taxes or penalties under Section 409A
of the Code.
 
Following a Change in Control (as defined in below), this SERP No. 2 may not be
amended, modified, suspended or terminated as to any Participant who was a
Participant prior to such Change in Control, without the express written consent
of such Participant.
 
ARTICLE X
 
Change in Control
 
The term “Change in Control” means the consummation of a “change in the
ownership” of the Company, a “change in effective control” of the Company or a
“change in the ownership of a substantial portion of the assets” of the Company,
in each case, as defined under Section 409A of the Code.
 
In the event a Participant who was a Participant as of the date of a Change in
Control either (a) has an involuntary Separation from Service for any reason
(which, for purposes of this Article X, shall include a voluntary Separation
from Service for Good Reason, as hereinafter defined) within thirty-six full
calendar months following such Change in Control, or (b) has a voluntary
Separation from Service for any reason other than Good Reason (including the
death of the Participant) more than twelve (12) full calendar months after, but
within thirty-six (36) full calendar months following, such Change in Control,
such Participant’s SERP No. 2 Benefit under Article IV shall be calculated as
if, on the date of such Separation from Service, the Participant (i) had
completed a number of years of Continuous Service equal to the greater of twelve
(12) or the actual number of years of his or her Continuous Service, and
(ii) had attained an age equal to the greater of sixty-two (62) or his or her
actual age.
 
For purposes of this SERP No. 2, a Participant’s voluntary Separation from
Service shall be deemed to be for “Good Reason” if it occurs within six months
of any of the following without the Participant’s express written consent:
 
(i)  a substantial change in the nature, or diminution in the status, of the
Participant’s duties or position from those in effect immediately prior to the
Change in Control;
 
(ii)  a reduction by the Company in the Participant’s annual base salary as in
effect on the date of a Change in Control or as in effect thereafter if such
compensation has been increased and such increase was approved prior to the
Change in Control;
 
(iii)  a reduction by the Company in the overall value of benefits provided to
the Participant, as in effect on the date of a Change in Control or as in effect
thereafter if such benefits have been increased and such increase was approved
prior to the Change in Control (as used herein, “benefits” shall include all
profit sharing, retirement, pension, health, medical, dental, disability,
insurance, automobile, and similar benefits);
 
(iv)  a failure to continue in effect any stock option or other equity-based or
non-equity based incentive compensation plan in effect immediately prior to the
Change in Control, or a reduction in the Participant’s participation in any such
plan, unless the Participant is afforded the opportunity to participate in an
alternative incentive compensation plan of reasonably equivalent value;
 
(v)  a failure to provide the Participant the same number of paid vacation days
per year available to him prior to the Change in Control, or any material
reduction or the elimination of any material benefit or perquisite enjoyed by
the Participant immediately prior to the Change in Control;
 
(vi)  relocation of the Participant’s principal place of employment to any place
more than 35 miles from the Participant’s previous principal place of
employment;
 
(vii)  any material breach by the Company of any stock option or restricted
stock agreement; or
 
(viii)  conduct by the Company, against the Participant’s volition, that would
cause the Participant to commit fraudulent acts or would expose the Participant
to criminal liability;
 
provided that for purposes of clauses (b) through (e) above, “Good Reason” shall
not exist (A) if the aggregate value of all salary, benefits, incentive
compensation arrangements, perquisites and other compensation is reasonably
equivalent to the aggregate value of salary, benefits, incentive compensation
arrangements, perquisites and other compensation as in effect immediately prior
to the Change in Control, or as in effect thereafter if the aggregate value of
such items has been increased and such increase was approved prior to the Change
in Control, or (B) if the reduction in aggregate value is due to reduced
performance by the Company, the business unit of the Company for which the
Participant is responsible, or the Participant, in each case applying standards
reasonably equivalent to those utilized by the Company prior to the Change in
Control.
 
Not later than the occurrence of a Change in Control, the Company shall cause to
be transferred to a grantor trust described in Section 671 of the Code, assets
equal in value to all accrued obligations under this SERP No. 2 as of one day
following a Change in Control, in respect of both active employees of the
Company and retirees as of that date.  Such trust by its terms shall, among
other things, be irrevocable.  The value of liabilities and assets transferred
to the trust shall be determined by one or more nationally recognized firms
qualified to provide actuarial services as described in Section 4 of the
Computer Sciences Corporation Severance Plan for Senior Management and Key
Employees.  The establishment and funding of such trust shall not affect the
obligation of the Company to provide supplemental pension payments under the
terms of this SERP No. 2 to the extent such benefits are not paid from the
trust.  Notwithstanding anything herein or in any trust agreement to the
contrary, in no event shall (i) assets of the Company or any affiliate be set
aside or reserved (directly or indirectly) in a trust or transferred to such a
trust for purposes of paying deferred amounts and earnings thereon for an
“applicable covered employee” (as defined in Section 409A(b)(3)(D)(i) of the
Code) under this SERP No. 2 during any “restricted period” (as defined in
Section 409A(b)(3)(B) of the Code), or (ii) any assets of the Company, any
affiliate or any trust described in this paragraph become restricted to the
provision of benefits under this SERP No. 2 in connection with a “restricted
period” (as defined in Section 409A(b)(3)(B) of the Code); in each case, unless
otherwise permitted under Section 409A(b)(3) of the Code without the imposition
of the additional tax set forth in Section 409A(a)(1)(B) of the Code or any
other taxes or penalties imposed under Section 409A of the Code.
 
ARTICLE XI
 
Lump-Sum Acceleration
 
(a)  Within 30 days after an individual first becomes a Participant (or no later
than December 31, 2007 for individuals who became Participants on or prior to
that date), each Participant shall have the opportunity to irrevocably elect to
receive a lump sum payment, in an amount determined under this Article XI under
the circumstances described herein.  In the event that a Change in Control
occurs and the Participant has a Separation from Service for any reason prior to
the Change in Control, or has a Separation from Service for any reason prior to
the third anniversary of such Change in Control, then the lump sum payment
pursuant to this Article XI shall become payable within thirty (30) days after
the latest of (i) January 2, 2008, (ii) the date of such Change in Control or
(iii) the date of the Participant’s Separation from Service (the “Commencement
Date”), in each case, subject to Article XXII hereof.
 
(b)  The lump sum payment shall equal the lump sum value of the Participant’s
and/or the Participant’s surviving spouse’s, as applicable, remaining SERP No. 2
Benefit as of the Commencement Date (the “Remaining Benefit”).  The Remaining
Benefit with respect to the spousal benefit that otherwise would have become
payable under Article VI upon the death of the Participant in the event that the
Commencement Date occurs during the lifetime of the Participant, shall be the
actuarial equivalent at the Commencement Date of the spousal benefit that
otherwise would have become payable under Article VI as determined under the
basis required under Section 417(e) of the Code at the Commencement Date for
determining lump sums under qualified plans.
 
(c)  The lump sum value of the Remaining Benefit shall be computed by using the
present value basis as is required under Section 417(e) of the Code at the
Commencement Date for determining lump sums under qualified plans.
 
ARTICLE XII
 
No Assignment
 
Benefits under this SERP No. 2 may not be assigned or alienated and shall not be
subject to the claims of any creditor.
 
ARTICLE XIII
 
Administration
 
This SERP No. 2 shall be administered by the Committee or by such other person
or persons to whom the Committee may delegate functions hereunder (the
“Administrator”).  With respect to all matters pertaining to this SERP No. 2,
the determination of the Administrator shall be conclusive and binding.
 
ARTICLE XIV
 
Release
 
In connection with any benefit or benefit payment under this SERP No. 2, or the
designation of any beneficiary or any election or other action taken or to be
taken under this SERP No. 2 by any Participant or any other person, the Company
may require such consents or releases as are reasonable under the circumstances,
and further may require any such designation, election or other action to be in
writing and in form reasonably satisfactory to the Company.
 
ARTICLE XV
 
No Waiver
 
The failure of the Company, the Committee or any other person acting on behalf
thereof to demand a Participant or other person claiming rights with respect to
a Participant to perform any act which such person is or may be required to
perform hereunder shall not constitute a waiver of such requirement or a waiver
of the right to require such act.  The exercise of or failure to exercise any
discretion reserved to the Company, the Committee or its delegate, to grant or
deny any benefit to any Participant or other person under this SERP No. 2 shall
in no way require the Company, the Committee or its delegate to similarly
exercise or fail to exercise such discretion with respect to any other
Participant.
 
ARTICLE XVI
 
No Contract
 
This SERP No. 2 is strictly a voluntary undertaking on the part of the Company
and, except with respect to the obligations of the Company upon and following a
Change in Control, which shall be absolute and unconditional, shall not be
deemed to constitute a contract or part of a contract between the Company (or an
affiliate) and any employee or other person, nor shall it be deemed to give any
employee the right to be retained for any specified period of time in the employ
of the Company (or an affiliate) or to interfere with the right of the Company
(or an affiliate) to discharge or retire any employee at any time, nor shall
this SERP No. 2 interfere with the right of the Company (or an affiliate) to
establish the terms and conditions of employment of any employee.
 
ARTICLE XVII
 
Indemnification
 
The Company shall defend, indemnify and hold harmless the officers and directors
of the Company acting in their capacity as such (and not as Participants herein)
from any and all claims, expenses and liabilities arising out of their actions
or failure to act hereunder, excluding fraud or willful misconduct.
 
ARTICLE XVIII
 
Claim Review Procedure
 
Benefits will be provided to each Participant or beneficiary as specified in
this SERP No. 2.
 
(a)           If such person (a “Claimant”) believes that the Claimant has not
been provided with benefits due under this SERP No. 2, then the Claimant has the
right to make a written claim for benefits under the Plan.  If such a written
claim is made, and the Administrator wholly or partially denies the claim, the
Administrator shall provide the Claimant with written notice of such denial,
setting forth, in a manner calculated to be understood by the Claimant:
 
 
         (i)
the specific reason or reasons for such denial;

 
 
        (ii)
specific reference to pertinent Plan provisions on which the denial is based;

 
 
       (iii)
a description of any additional material or information necessary for the
Claimant to perfect the claim and an explanation of why such material or
information is necessary; and

 
 
       (iv)
an explanation of the Plan’s claims review procedure and time limits applicable
to those procedures, including a statement of the Claimant’s right to bring a
civil action under ERISA Section 502(a) if the claim is denied on appeal.

 
(b)           The written notice of any claim denial pursuant to paragraph (a)
of this Article XVII shall be given not later than thirty (30) days after
receipt of the claim by the Administrator, unless the Administrator determines
that special circumstances require an extension of time for processing the
claim, in which event:
 
 
         (i)
written notice of the extension shall be given by the Administrator to the
Claimant prior to thirty (30) days after receipt of the claim;

 
 
        (ii)
the extension shall not exceed a period of thirty (30) days from the end of the
initial thirty (30) day period for giving notice of a claim denial; and

 
 
       (iii)
the extension notice shall indicate (A) the special circumstances requiring an
extension of time and (B) the date by which the Administrator expects to render
the benefit determination.

 
(c)           The decision of the Administrator shall be final unless the
Claimant, within sixty (60) days after receipt of notice of the claims denial
from the Administrator, submits a written request to the Board of Directors of
the Company, or its delegate, for an appeal of the denial.  During that sixty
(60) day period, the Claimant shall be provided, upon request and free of
charge, reasonable access to , and copies of, all documents, records and other
information relevant to the claim for benefits.  The Claimant shall be provided
the opportunity to submit written comments, documents, records, and other
information relating to the claim for benefits as part of the Claimant’s
appeal.  The Claimant may act in these matters individually, or through his or
her authorized representative.
 
(d)           After receiving the written appeal, if the Board of Directors of
the Company, or its delegate, shall issue a written decision notifying the
Claimant of its decision on review, not later than thirty (30) days after
receipt of the written appeal, unless the Board of Directors of the Company or
its delegate determines that special circumstances require an extension of time
for reviewing the appeal, in which event:
 
 
         (i)
written notice of the extension shall be given by the Board of Directors of the
Company or its delegate prior to thirty (30) days after receipt of the written
appeal;

 
 
        (ii)
the extension shall not exceed a period of thirty (30) days from the end of the
initial thirty (30) day review period;

 
 
       (iii)
the extension notice shall indicate (A) the special circumstances requiring an
extension of time and (B) the date by which the Board of Directors of the
Company or its delegate expects to render the appeal decision.

 
The period of time within which a benefit determination on review is required to
be made shall begin at the time an appeal is received by the Board of Directors
of the Company or its delegate, without regard to whether all the information
necessary to make a benefit determination on review accompanies the filing of
the appeal.  If the period of time for reviewing the appeal is extended as
permitted above, due to a claimant’s failure to submit information necessary to
decide the claim on appeal, then the period for making the benefit determination
on review shall be tolled from the date on which the notification of the
extension is sent to the claimant until the date on which the claimant responds
to the request for additional information.
 
(e)           In conducting the review on appeal, the Board of Directors of the
Company or its delegate shall take into account all comments, documents,
records, and other information submitted by the claimant relating to the claim,
without regard to whether such information was submitted or considered in the
initial benefit determination.  If the Board of Directors of the Company or its
delegate upholds the denial, the written notice of decision from the Board of
Directors of the Company or its delegate shall set forth, in a manner calculated
to be understood by the Claimant:
 
 
         (i)
the specific reason or reasons for the denial

 
 
        (ii)
specific reference to pertinent Plan provisions on which the denial is based;

 
 
       (iii)
a statement that the Claimant is entitled to be receive, upon request and free
of charge, reasonable access to , and copies of, all documents, records and
other information relevant to the claim for benefits.

 
 
        (iv)
A statement of the Claimant’s right to bring a civil action under ERISA 502(a).

 
(f)           If the Plan or any of its representatives fail to follow any of
the above claims procedures, the Claimant shall be deemed to have duly exhausted
the administrative remedies available under the plan and shall be entitled to
pursue any available remedies under ERISA Section 502(a), including but not
limited to the filing of an action for immediate declaratory relief regarding
benefits due under the Plan.
 
ARTICLE XIX
 
Termination of Benefits and Participation
 
Prior, but only prior to a Change in Control, the benefits payable to any
Participant under this SERP No. 2, and the participation of such Participant in
this SERP No. 2, may be terminated if in the judgment of the Board of Directors
of the Company, upon the advice of counsel, such Participant, directly or
indirectly:
 
(a)  breaches any obligation to the Company under any agreement relating to
assignment of inventions, disclosure of information or data, or similar matters;
or
 
(b)  competes with the Company, or renders competitive services (as a director,
officer, employee, consultant or otherwise) to, or owns more than a 5% interest
in, any person or entity that competes with the Company; or
 
(c)  solicits, diverts or takes away any person who is an employee of the
Company or advises or induces any employee to terminate his or her employment
with the Company; or
 
(d)  solicits, diverts or takes away any person or entity that is a customer of
the Company, or advises or induces any customer or potential customer not to do
business with the Company; or
 
(e)  discloses to any person or entity other than the Company, or makes any use
of, any information relating to the technology, know-how, products, business or
data of the Company or its subsidiaries, suppliers, licensors or customers,
including but not limited to the names, addresses and special requirements of
the customers of the Company.
 
ARTICLE XX
 
Hardship Withdrawal
 
(i)  This Article XX is applicable only to Participants who have commenced
receiving retirement benefits under this SERP No. 2.
 
(ii)  “Hardship” of a Participant shall mean an unforeseeable emergency which
constitutes a severe financial hardship of the Participant or beneficiary
resulting from an illness or accident of the Participant or beneficiary, the
Participant’s or beneficiary’s spouse, or the Participant’s or beneficiary’s
dependent (as defined in section 152(a)); loss of the Participant’s or
beneficiary’s property due to casualty (including the need to rebuild a home
following damage to a home not otherwise covered by insurance, for example, not
as a result of a natural disaster); or other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the Participant or beneficiary.
 
(iii)  Whether a Participant has incurred a Hardship shall be determined by the
person designated to administer this SERP No. 2 on the basis of all relevant
facts and circumstances and in accordance with nondiscriminatory and objective
standards, uniformly interpreted and consistently applied.
 
(iv)  A Participant may make a withdrawal pursuant to this Article XX, in the
form of a lump sum, on account of the Participant's Hardship, only to the extent
that the Hardship is not otherwise relievable:
 
(1)  through reimbursement or compensation by insurance or otherwise, or
 
(2)  by liquidation of the Participant’s assets (to the extent that such
liquidation does not itself cause a Hardship).
 
(v)  The amount of the lump sum hardship withdrawal shall not exceed (i) the
current lump sum value of the remaining benefits otherwise due, as determined
immediately prior to the hardship distribution, and as determined by using the
methodology described in paragraphs (b) and (c) of Article XI or (ii) the amount
reasonably necessary to satisfy the emergency need (which may include amounts
necessary to pay any Federal, state, or local income taxes or penalties
reasonably anticipated to result from the distribution).
 
(vi)  If a hardship lump sum distribution is made to a Participant, the amount
of future benefits under this SERP No. 2 shall be reduced, as follows:
 
(1)  First, the current lump sum value of the benefits otherwise due shall be
determined immediately prior to the hardship distribution by using the
methodology described in paragraphs (b) and (c) of Article XI.
 
(2)  Second, the amount of the lump sum hardship distribution to be made shall
be subtracted from the amount so determined.  The resulting net amount is called
the “Resulting Net Value.”
 
(3)  Third, all future benefit payments shall be adjusted downward, to an amount
that has a lump sum present value equal to the Resulting Net Value.  Such lump
sum present value shall be calculated using the methodology described in
paragraphs (b) and (c) of Article XI.
 
(vii)  The provisions of this Article XX shall be equally applicable to
Participant’s surviving spouse.
 
ARTICLE XXI
 
Certain Further Payments By the Company
 
(i)  In the event that any amount or benefit payable to the Participant pursuant
to this SERP No. 2 (collectively, the “Taxable Benefits”) is subject to the tax
imposed under Section 3121 of the Code (the “FICA Tax”), or any similar tax that
may hereafter be imposed, the Company shall pay to the Participant at the time
specified in paragraph (c) below, the Tax Reimbursement Payment (as hereinafter
defined).  The “Tax Reimbursement Payment” is defined as an amount, which when
reduced by any FICA Tax paid by the Participant on the Taxable Benefits (but
without reduction for any Federal, state or local income taxes on such Taxable
Benefits), shall be equal to the amount of any Federal, state or local income
taxes payable because of the inclusion of the Tax Reimbursement Payment in the
Participant’s adjusted gross income, by applying the highest applicable marginal
rate of Federal, state and local income taxation, respectively, for the calendar
year in which the Tax Reimbursement Payment is to be made.
 
(ii)  For purposes of determining the amount of the Tax Reimbursement Payment,
the Participant shall be deemed:
 
(1)  to pay Federal income taxes at the highest applicable marginal rate of
Federal income taxation for the calendar year in which the Tax Reimbursement
Payment is to be made; and
 
(2)  to pay any applicable state and local income taxes at the highest
applicable marginal rate of taxation for the calendar year in which the Tax
Reimbursement Payment is to be made, net of the maximum reduction in Federal
income taxes which could be obtained from the deduction of such state or local
taxes if paid in such year (determined without regard to limitations on
deductions based upon the amount of the Participant’s adjusted gross income.)
 
(iii)  The Tax Reimbursement Payment attributable to a Taxable Benefit shall be
paid to the Participant not more than thirty (30) days following the incurrence
of the FICA Tax.  If the amount of such Tax Reimbursement Payment cannot be
finally determined on or before the date on which payment is due, the Company
shall pay to the Participant an amount estimated in good faith by the Company to
be the minimum amount of such Tax Reimbursement Payment and shall pay the
remainder of such Tax Reimbursement Payment as soon as the amount thereof can be
determined.
 
(iv)  Notwithstanding anything in this Article XXI to the contrary, in no event
shall the Tax Reimbursement Payment exceed the actual amount of the FICA Tax.
 
ARTICLE XXII
 
Certain Section 409A Matters
 
Notwithstanding anything herein to the contrary: no distributions to a
“specified employee” (as such term is defined under Section 409A of the Code)
under this SERP No. 2 that are to be made as a result of the specified
employee’s “separation from service” (as such term is defined under Section 409A
of the Code) for any reason other than the specified employee’s death or
“disability” (as such term is defined under Section 409A of the Code) shall be
made or commence prior to the earlier of the date that is six months after the
date of separation from service or, if earlier, the Participant’s death;
provided that any distributions that otherwise would have been payable during
such six-month (or shorter) period, plus interest accrued thereon at a rate
equal to the 120-month rolling average yield to maturity of the index called the
“Merrill Lynch U.S. Corporate, A Rated, 15+ Years Index” as of December 31 of
the year preceding the year in which payments would otherwise be made or
commence, shall be distributed in lump sum on the first day following the
expiration of such six-month (or shorter) period.
 
The “identification date” (as defined under Section 409A of the Code) for
purposes of identifying specified employees shall be September 30 of each
calendar year.  Individuals identified on any identification date shall be
treated as specified employees for the 12-month period beginning on January 1 of
the calendar year following the year of the identification date.  In determining
whether an individual is a specified employee as of an identification date, all
individuals who are nonresident aliens during the entire 12-month period ending
on such identification date shall be excluded for purposes of determining which
individuals will be specified employees.
 